DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 12/16/2020, with respect to the rejection(s) of claim(s) 49-71 under 35 USC 103 of Schujman in view of Schowalter and Mihara have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bondokov et al (US 2015/0275393).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 49-71 and 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondokov et al (US 2015/0275393) in view of Schujman et al (US 2011/0008621) and JP59178720, an English computer translation (CT) is provided.
Bondokov et al teaches a method of forming single-crystal aluminum nitride (AlN), the method comprising: providing a bulk polycrystalline AlN ceramic 1130; disposing at least a portion of the AlN ceramic into a crystal-growth crucible 1105; disposing a seed crystal 1135 comprising single-crystal AlN into the crystal-growth 
Bondokov et al does not teach after the AlN boule is cooled to approximately room temperature, disposing at least a portion of the AlN boule within a heating chamber different from the crystal-growth crucible; providing nitrogen gas within the heating chamber at a pressure ranging from approximately 0.5 bar to approximately 2 bars; ramping a temperature within the heating chamber to an annealing temperature at a ramp rate ranging from approximately 1°C/min to approximately 50°C/min, wherein the annealing temperature ranges from approximately 2100°C to approximately 2500°C; annealing the at least a portion of the AlN boule at the annealing temperature for a time period ranging from approximately 0.5 hour to approximately 100 hours; and thereafter, 
Schujman et al teaches a method of forming single-crystal aluminum nitride (AlN), the method comprising: providing a bulk polycrystalline AlN ceramic 130 ([0021]-[0049]; disposing at least a portion of the AlN ceramic into a crystal-growth crucible 100; disposing a seed crystal comprising single-crystal AlN into the crystal-growth crucible ([0021]-[0023], [0050]-[0060]); disposing the crystal-growth crucible into a furnace 140; heating the crystal-growth crucible with the furnace to a growth temperature of at least 2000°C ([0022]); maintaining the crystal-growth crucible at the growth temperature for a soak time ranging from 1 hour to 10 hours ([0047] teaches 3 Hr soak to remove impurities); after the soak time, while the crystal-growth crucible is at the growth temperature, (i) condensing vapor comprising aluminum and nitrogen on the seed crystal, thereby forming a single-crystalline AlN boule extending from the seed crystal, and thereafter, cooling the AlN boule to approximately room temperature ([0021]-[0023], [0054]); after the AlN boule is cooled to approximately room temperature, disposing at least a portion of the AlN boule within a heating chamber different from the crystal-growth crucible ([0054]-[0068] teaches slicing wafers from the AlN boule after cooling to room temperature and performing an annealing treatment, which is expected to be performed in a different chamber); providing nitrogen gas within the heating chamber at a pressure ranging from approximately 0.5 bar to approximately 2 bars ([0065] teaches 500 cut from AlN crystal 120 ([0065]-[0067]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bondokov et al by disposing at least a portion of the AlN boule (wafer) within a heating chamber different from the crystal-growth crucible; providing nitrogen gas within the heating chamber at a pressure ranging from approximately 0.5 bar to approximately 2 bars; ramping a temperature within the heating chamber to an annealing temperature, wherein the annealing temperature ranges from approximately 2100°C to approximately 2500°C; annealing the at least a portion of the AlN boule at the annealing temperature for a time period, as taught by Schujman et al to control the nitrogen vacancy content, aluminum vacancy content, and/or dopant electrical activation in wafer cut from the AlN crystal (Schujman [0065]-[0067]).  
The combination of Bondokov et al and Schujman et al does not explicitly teach a time period ranging from approximately 0.5 hour to approximately 100 hours. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Bondokov et al and Schujman et al by annealing for a time period ranging from approximately 0.5 hour to approximately 100 hours to activate all of the dopant and ensure uniform activation is achieved and equilibrium is established.

However, the combination of Bondokov et al and Schujman et al does teach cooling the bulk AlN crystal to a first temperature between approximately 1500°C and approximately 1800.degree°C at a first rate less than approximately 250°C/hr (in order to, e.g., minimize formation of point defects therein (Schujman [0010]-[0011], [0052]), which clearly suggest cooling rate is a result effective variable and overlaps the range suitable to obtain the claimed cooling time period. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Bondokov et al and Schujman et al by optimizing the cooling to require a cooling time period of 10-100 hr to 800°C by conducting routine experimentation of a result effective variable to minimize defect formation after annealing at a high temperature.
The combination of Bondokov et al and Schujman et al is silent to the ramping range. The combination of Bondokov et al and Schujman et al does not teach ramping a temperature within the heating chamber to an annealing temperature at a ramp rate ranging from approximately 1°C/min to approximately 50°C/min.
In a method of annealing crystals, JP59178720 teaches annealing a compound semiconductor substrate and using a temperature raising rate of 50°C/min and the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Bondokov et al and Schujman et al by optimizing the temperature rise rate to be equal to less than 50°c/min, as taught by JP59178720, to prevent defect formation during ramping to the annealing temperature.
Referring to claim 50, the combination of Bondokov et al, Schujman et al and JP59178720 teaches a growth temperature of 2200°C (Schujman [0022]).
Referring to claim 51-52 and 57-58, the combination of Bondokov et al, Schujman et al and JP59178720 teaches diameter of two or more inches (Schuljman [0054]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 53, the combination of Bondokov et al, Schujman et al and JP59178720 teaches the polycrystalline source is broken into smaller pieces (Schujman [0050]). The size of the pieces would be obvious based on the size of the polycrystalline source. Changes in size and shape are prima facie obvious (MPEP 2144.04). 
Referring to claim 54, the combination of Bondokov et al, Schujman et al and JP59178720 teaches C axis seed (Bondokov [0083]).
Referring to claim 55, the combination of Bondokov et al, Schujman et al and JP59178720 teaches pushing/growth rates of 0.3 to 3 mm/h (Bondokov [0216]).
Referring to claim 56, the combination of Bondokov et al, Schujman et al and JP59178720 teaches a 3 hr soak time to remove impurities from the crucible and holding the crucible with the source and seed at the growth temperature for 1 hour. It would have been obvious to one of ordinary skill in the art at the time of filing to modify  
Referring to claim 59-60, the combination of Bondokov et al, Schujman et al and JP59178720 teaches forming an UV LEDs (Bondokov [0217]).
Referring to claim 61-71, these recite processing limitations regarding time and temperatures. Which as discussed above are result effective variables, and it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Bondokov et al, Schujman et al and JP59178720 by optimizing the variables to obtain the claimed ranges by conducting routine experimentation (MPEP 2144.05).  
Referring to claim 109, the combination of Bondokov et al, Schujman et al and JP59178720 does not teach the claimed properties of the crystal. However, the combination of Bondokov et al, Schujman et al and JP59178720 teaches the claimed method of manufacturing claimed in claim 49; therefore a similar method would be expected to produce a crystal with substantially similar properties, thus would be expected to have the claimed properties.

Response to Arguments
Applicant’s arguments with respect to claim(s) 49-71 and 109 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Applicant’s argument that the combination with Mihara lacks a rational basis is noted but not found persuasive. Mihara is merely relied upon to teach ramp rate is a result effective variable. Mihara teaches stress generated by the resulting thermal stress causes dislocation defects (CT [0001]). Mihara teaches activation of dopant by annealing. Likewise, Schujman et al teaches dopant activation by annealing ([0065]-[0067]). The examiner merely cites Mihara to teach that annealing causes thermal stress and the thermal stress is also dependent on the ramp rate when annealing III-V crystals. Schujman et al teaches annealing, however is silent to the ramp rate to the annealing temperature. The examiner maintains that optimization of the ramp rate it would have been obvious to one of ordinary skill in the art at the time of filing to reduce defects caused by thermal stress during the ramping to the annealing temperature, and slower ramping rate would be expected to cause less thermal stress to the wafer. The examiner maintains that the claimed ramping rate would have been obvious to one of ordinary skill at the time of filing, absent evidence of unexpected results.

Allowable Subject Matter
Claims 105-108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches cooling in stages. The prior art does not teach the claimed method of uncontrolled cooling from the growth temperature to room temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0190694 teaches cooling a bulk crystal claim 26.
US 10,550,493 teaches annealing a crystal (Claim 1).

US 2012/0000414 is for AlN crystal growth (Abstract).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714